Citation Nr: 1204893	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder (claimed as skin cancer), to include as due to exposure to herbicides and/or sunlight.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.  The record reflects that the Veteran served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

A hearing was held on February 23, 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board remanded the Veteran's claim in April 2010 for further evidentiary development.  Specifically, the Board instructed that the Veteran should be afforded a VA examination in connection with his claim and the VA examiner should provide medical opinions addressing the Veteran's various theories of entitlement to service connection.  The record reflects that the Veteran was afforded such a VA examination in May 2010, and as will be discussed further below, the May 2010 VA examiner provided adequate opinions concerning the Veteran's claim.  As such, the Board's April 2010 remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, at the February 2010 hearing, the Veteran stated that he had always had high liver enzymes, although no claim for high liver enzymes was on appeal at the time of the hearing and the Veterans Law Judge explained this to the Veteran.  BVA Hearing Transcript at 10.  The Board notes that a claim for service connection for high liver enzymes was denied in a September 2008 rating decision which was not appealed to the Board and is final.  It appears from a May 2011 memorandum in the file that the RO noted that the Veteran brought up the issue of abnormal liver enzymes at the Board hearing, and the RO intended to develop this as a claim to reopen the previously denied claim for service connection for high liver enzymes.  In a May 2011 rating decision, the RO deferred this issue for additional development.  As no further development appears to have been undertaken, the Board refers the matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's skin disorders were not present during the Veteran's military service, or for years thereafter, nor have these conditions been causally or etiologically related to active service, to include his presumed exposure to herbicides and/or sunlight.  


CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2007 with regard to the claim for service connection for a skin disorder.  The letter addressed all of the notice elements, to include those pertaining to disorder due to herbicide exposure, and was sent prior to the initial unfavorable decision by the RO in May 2007.  The May 2007 letter provided the Veteran with notice concerning the assignment of disability ratings and effective dates as per the Court's holding in Dingess.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.
VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.

As noted in the Introduction, a VA examination with respect to the claim for a skin disorder was afforded to the Veteran in May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate.  The May 2010 VA examiner reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical examination.  Thereafter, the VA examiner provided appropriate opinions addressing the Veteran's various theories of entitlement.  Accordingly, the Board finds that the May 2010 VA examination is adequate for the purposes of this decision, and VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See Barr, supra, see also 38 C.F.R. §§ 3.159(c)(4), 4.2 (2011).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and a SSOC (supplemental statement of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).
VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the United States Court of Appeals for the Federal Circuit held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid or impermissibly retroactively applied.  

Discussion

In the present case, the Veteran's post-service medical records document various diagnoses of skin disorders, to include basal cell carcinoma, squamous cell carcinoma, photodamaged skin, seborrheic dermatitis, residuals of skin cancer treatment and actinic keratoses on multiple sites of his body.  See e.g., private treatment records from D.M.S., M.D. and H.S.R., M.D. dated in January 2004 and May 2006 as well as the May 2010 VA examination report.  Accordingly, element (1) has been demonstrated.  

Concerning element (2), the Board observes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for any skin disorder.  Indeed, the Veteran has not alleged that he suffered from such during his service.  Rather, the Veteran asserts that the skin conditions which he developed after his service are related to his service, to include exposure to herbicides and the sun.  See the Veteran's September 2007 statement and the February 2010 transcript at pages 2 - 4.  As noted by the Board in the April 2010 Remand, the Veteran's service records do indicate that he served in Vietnam from May 1968 to May 1969.  As such, he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents including Agent Orange.  Further, the Board concedes that the Veteran was exposed to the sun during his service while stationed in Fort Gordon, Georgia, and the Republic of Vietnam.  To that extent, element (2) has been demonstrated.  

Although the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) pertaining to chronic diseases include several skin- and cancer-related diseases, the Veteran's diagnosed skin disorders are not listed among them.  Moreover, the evidence of record fails to reflect that the Veteran was diagnosed with a skin disorder within the initial post-service year.  Indeed, the Veteran testified that he was first diagnosed with a skin cancer in approximately 1985 (15 years after his separation from service).  In light of above, the provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application.  

Also, the Board notes that the Veteran's diagnosed skin disorders, to include basal and squamous cell carcinoma, are not listed as presumptive conditions under 38 C.F.R. § 3.309(e) and, therefore, the presumption of service connection under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not for application.  

Although the Veteran is not entitled to service connection for his skin disorders under the presumptive provisions, this does not preclude direct service connection based on exposure to herbicides.  See Combee, supra.  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  The Board will now consider whether service connection for the skin disorders in this case is warranted on a direct basis.  As discussed above, elements (1) and (2) of direct service connection have been demonstrated.  

Concerning element (3), the record contains nexus opinions from the May 2010 VA examination and the Veteran.  The Board will address them in turn.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 
"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The May 2010 VA examination report reflects that, after a review of the Veteran's complete VA claims file and an interview with and physical examination of the Veteran, the VA examiner opined that it was less likely as not that the Veteran's skin disorders were not causally related to the Veteran's service to include exposure to herbicides and/or the sun.  The VA examiner noted that the Veteran's skin disorders were neither present during the Veteran's service nor conditions which VA presumes are due to exposure to herbicides.  

Concerning whether the Veteran's photodamaged skin and actinic keratoses were related to his in-service exposure to the sun, the VA examiner stated that an opinion in favor of the Veteran's claim would be based on mere speculation.  The examiner reasoned that, since the Veteran's photodamaged skin and actinic keratoses were the result of "cumulative exposure to sunlight/UV radiation" which happened during the totality of the Veteran's lifetime, it would be speculative to opine that the sun exposure during active duty was greater or more significant than the remainder of his total lifetime of nonservice sun exposure.  In further support of this opinion, the VA examiner noted that studies have shown that more than fifty percent of a person's lifetime sun exposure happens before the age of 18.  See the May 2010 VA examination report.  

The Board notes that VA must ensure that any medical opinion is based on sufficient facts or data, and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this case, the examiner based the opinion on sufficient facts and data (examination of the Veteran and consideration of pre-service, in-service, and post-service sun exposure) and based his opinion on medical studies (which indicated more than half a lifetime's sun exposure occurs before age 18).  Further, it is apparent from the examiner's rationale in supporting his opinion that he is actually indicating that it is less likely than not that the Veteran's skin condition is related to service.  In this regard, the examiner explained that sun exposure is cumulative over a person's lifetime, that more than 50 percent of a lifetime's exposure happens before age 18.  Thus, even though the examiner phrased his opinion in terms of speculation, the Board concludes that his rationale reflects that it is less likely than not that the Veteran's skin disorder is related to in-service sun exposure.  

Thus, in this case, although the examiner stated that an etiology opinion would be speculative to opine, the Board concludes that the VA examiner has provided adequate reasoning and explanation for that conclusion by explaining the role of the cumulative effects of sun exposure over a lifetime, and therefore, the medical opinion, which is unfavorable to the Veteran's claim, is adequate for the purposes of this decision.  

The only nexus evidence of record which is favorable to the Veteran's claim is his own opinion that his skin disorders are related to his active service.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Here, the Veteran has asserted that his current skin disorders are related to his service, to include exposure to herbicides and sunlight.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the Veteran's various skin disorders are not a conditions that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his skin disorders do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, a lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  Although the Veteran stated that his current skin disorders are related to his in-service exposure to herbicides and sunlight, there is no evidence of any skin disorder during active service and the Veteran does not contend otherwise.  As noted above, the service treatment records are devoid of any instance of complaints of or treatment for a skin disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In addition, there is no evidence of any continuity of symptomatology and the Veteran has not alleged that he suffered from a skin disorder since service.  As previously noted, the Veteran testified that he was first diagnosed with a skin disorder in approximately 1985 (fifteen years after his separation from service).  See the February 2010 hearing transcript at page 4.  This gap in time also weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, entitlement to service connection for a skin disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b). 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a skin disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


ORDER

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides and/or sunlight, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


